Filed 4/29/15 P. v. Villegas CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061862

v.                                                                       (Super.Ct.No. INF1200178)

RAYMOND JOE VILLEGAS,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. David B. Downing,

Judge. Affirmed.

         William G. Holzer, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                              STATEMENT OF THE CASE

       On May 2, 2012, an amended information charged defendant and appellant

Raymond Joe Villegas with felony receipt of stolen property under Penal Code1 section

496, subdivision (a) (count 1); and misdemeanor resisting arrest under section 148,

subdivision (a)(1) (count 2). The amended information also alleged seven prison priors

under section 667.5, subdivision (b). Moreover, the amended information alleged that

defendant was ineligible for probation under section 1203, subdivision (e)(4).

       On May 3, 2012, the jury found defendant guilty as charged. On May 7, 2012, the

trial court found prison priors 1 through 6 to be true, and granted the prosecution’s

motion to dismiss prison prior 7. The court also found defendant to be in violation of his

felony probation in another case.

       On June 15, 2012, the trial court imposed an eight-year county jail sentence under

section 1170, subdivision (h). The court custody term comprised the upper term of three

years on count 1, and an additional five years for prison priors 1, 3, 4, 5 and 6. The court

stayed the sentence on prison prior 2 on the grounds that defendant served it concurrently

with prison prior 1. The court also imposed a concurrent term of three years under

section 1170, subdivision (h), for the probation violation.




       1   All statutory references are to the Penal Code unless specified otherwise.

                                              2
       On May 15, 2014, the trial court received a notice of appeal submitted by

defendant’s trial counsel on behalf of defendant. The court rejected the notice as

untimely. On September 12, 2014, we granted defendant’s habeas corpus petition and

ordered the lower court to deem defendant’s notice of appeal as timely filed. On

September 17, 2014, the trial court filed the notice of appeal with a date of May 15, 2014.

                                             II

                               STATEMENT OF FACTS

       In the afternoon of January 11, 2012, David Galvan was working as a supervisor at

the Vons grocery store located in the City of La Quinta. He observed defendant pushing

a shopping cart inside the store with a large blue Lucerne cooler bag inside the cart.

Sometime later, Galvan observed defendant approach the front of the store with the blue

bag on his shoulder. The bag looked like it was full. Three checkout stands were open,

but defendant did not go through any of the checkers as he left the store. Galvan asked

defendant if he was going to pay for the items. Defendant did not look at him and

continued to leave. Outside the market, defendant hopped on a bike and took off.

       Around that time, Deputy Brandon Klecker was on patrol and learned that a theft

suspect fled from the Vons supermarket on a bike while carrying a blue bag. Shortly

thereafter, the deputy observed defendant riding a silver bike with a wire basket attached

that contained a blue bag. The deputy approached defendant as he was getting off his

bike at a bus stop. The deputy told him to stop. Defendant dropped the silver bike and

took off running.


                                             3
       Defendant ran southbound across Highway 111 and was nearly struck by moving

vehicles. The deputy chased him into a parking lot on the other side of the highway. The

deputy saw defendant throw a small black baggie while he was running. The length of

the chase was approximately four football fields. Defendant looked back in the deputy’s

direction on two occasions during the chase. When the deputy caught up to defendant, he

pushed defendant to the ground and secured him. Defendant told the deputy that he was

“fast.” The deputy found marijuana in the black baggie that defendant threw and had

been on defendant’s person.

       After defendant was detained, law enforcement officers secured the bike. When

they opened the blue bag, they found four vodka bottles inside; the vodka was worth

$107.71. The deputy also found an abandoned bike in the bushes nearby. This bike was

not operable. The two tires were flat, the chain was broken, and it was covered in dust.

       Deputy Michelle Hart questioned defendant after he was arrested. He stated that

he had not been to Vons. When he saw Deputy Klecker approach him, he dropped his

bike and ran. Defendant stated that he ran because he did not like the police and he stays

out of jail longer if he runs. He said he knew nothing about the marijuana that the

deputies recovered. He also stated that the bike in the bushes belonged to him. He was

not riding the silver bike with the silver basket.




                                               4
                                            III

                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. On December 29, 2014, defendant filed an opening brief and the People

filed its response on February 27, 2015. On March 10, 2015, defendant filed a request to

strike his opening brief and replace it with a brief under Anders v. California (1967) 386
U.S. 738 and People v. Wende (1979) 25 Cal. 3d 436. “The reason for striking the prior

brief is that the trial court granted [defendant’s] Proposition 47 petition under Penal Code

section 1170.18. [Defendant’s] conviction was reduced to a misdemeanor and he was

released from custody. Thus, the trial court’s ruling accomplished the purpose of this

appeal as set forth in the opening brief.” We granted defendant’s request. On March 13,

2015, counsel filed a brief under the authority of People v. Wende, supra, 25 Cal. 3d 436

and Anders v. California, supra, 386 U.S. 738 setting forth a statement of the case, a

summary of the facts, and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.




                                             5
                                       IV

                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                 McKINSTER
                                                             Acting P. J.

We concur:


KING
                         J.


MILLER
                         J.




                                        6